DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. US 2006/0054547 in view of Roll et al. US 2007/0241047, Stamey Jr. et al. US 2017/0106317, Sommer et al. US 2002/0036165 and Marshall et al. US 2012/0168359.

Claim 1, Richmond teaches a filter assembly comprising: a ring of filter media (30) defining an inner surface and first and second opposite ends, a central tube (32) disposed within the ring of filter media and engaging the inner surface, a first end cap (34) coupled to the first end, a second end cap (18) coupled to the second end, the second end cap including a radially extending portion, a first axially extending portion (defining cylindrical recess 318) disposed within the central tube, a second axially extending portion (portion of 314) disposed within the central tube, and a lip disposed within the central tube, the radially extending portion having an outermost surface opposing the second end of the filter media and defining a first opening, the first axially extending portion having a stepped ledge (314) extending between the first axially extending portion and the second axially extending portion and defining a first inner diameter, the lip extending radially inward from the second axially extending portion, the lip forming a second opening defining a second inner diameter less than the first inner diameter and the stepped ledge is disposed between an outermost surface of the second end cap and the lip (fig. 20-26, paragraph 30-34, 39). Richmond does not teach a first or second seal.
Roll teaches a filter assembly comprising: a ring of filter media (14) defining first (22) and second (24) opposite ends, a first end cap (16) coupled to the first end, a second end cap (18) coupled to the second end and including a radially extending portion (34) and a first axially extending portion (38), a second axially extending portion (52), the radially extending portion having an outermost surface opposing the second end of the filter media and defining a first opening, the first axially extending portion having a stepped ledge (60) extending between the first axially extending portion and 
Roll teaches the second seal (40) located where it would appear to be engaging the outermost surface of the second end cap in figure 1b, however, it is not entirely clear as figure 1b shows an exploded depiction of the filter assembly. Therefore, it is unclear if Roll actually teaches the second seal located as claimed. Sommer and Stamey each teach a filter assembly comprising a ring of filter media defining first and second opposite ends, first and second end caps coupled to the first and second 
	Marshall teaches a filter assembly comprising: a ring of filter media (128) defining a first and second end, a first end cap (142) and a second end cap (136) coupled to a second end of the filter media, the second end cap including a radially extending portion, an axially extending portion and a lip, the lip extending radially inward from the axially extending portion and a first seal (140) defining an annular channel that receives the lip, the seal defining an inner diameter (fig. 1-2). The recited structure for engaging a seal with an end cap of a filter element is a well-known structure, as demonstrated by Marshall and would have been obvious to one of ordinary skill in the art as a way to carry the seal on the end cap such that the seal can form a radial seal with a structure of a filter housing, in which the filter element is installed (paragraph 49). The claim would have been obvious because a particular known technique was recognized as part 
Claim 11, Richmond teaches a filter assembly comprising: a ring of filter media (30) defining an inner surface and first and second opposite ends, a central tube (32) disposed within the ring of filter media and engaging the inner surface, a first end cap (34) coupled to the first end, a second end cap (18) coupled to the second end, the second end cap including a radially inward extending lip disposed within the central tube, a stepped ledge (314) disposed within the central tube, and an outermost surface opposing the second end of the filter media, the stepped ledge is capable of engaging a radially extending surface of a valve member (fig. 20-26, paragraph 30-34, 39). Richmond does not teach a first or second seal. The recitation of how the filter assembly interacts with a valve member is a recitation of intended use and does not add any further structural limitations to the apparatus.
	Roll teaches a filter assembly comprising: a ring of filter media (14) defining a first end (22) and a second opposite end (24), a first end cap (16) coupled to the first end, and a second end cap (18) coupled to the second end and including a first seal (40), a stepped ledge (60), and an outermost surface opposing the second end of the filter media, the first seal including a radially extending seal surface and an axially extending seal surface (fig. 1-8). One of ordinary skill in the art would readily recognize that it would be necessary to provide a seal between the end cap and the standpipe to prevent unfiltered fluid from bypassing the filter media and thus would look to the prior art, such as Roll, as to how to provide proper sealing in such a system. The claim would have been obvious because "a person of ordinary skill has good reason to pursue the 
Roll teaches the second seal (40) located where a first portion of the radially extending seal surface would appear to be engaging the outermost surface of the second end cap and a second a second portion, in figure 1b, however, it is not entirely clear as figure 1b shows an exploded depiction of the filter assembly. Therefore, it is unclear if Roll actually teaches the second seal located as claimed. Sommer and Stamey each teach a filter assembly comprising a ring of filter media defining first and second opposite ends, first and second end caps coupled to the first and second opposite ends respectively, where the second end cap (Sommer 18, Stamey 114) including a radially extending portion having an outermost surface opposing the second end of the filter media and a first seal (Sommer 19, Stamey 180) including a radially extending seal surface and an axially extending seal surface, the radially extending seal surface including a first portion engaging the outermost surface of the second end cap and a second portion (Sommer fig. 1, Stamey fig. 1). The recited configuration of the second seal engaging the outermost surface of the second end cap is a well-known configuration of end cap and seal member to form a radially extending seal between a filter assembly and a filter housing element as clearly demonstrated by both Sommer and Stamey and as indicated by figure 1b of Roll. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

	Claims 4, 10, 13 and 18-20, Richmond further teaches the stepped ledge includes a step surface that is substantially perpendicular to an inner surface of the first axially extending portion (fig. 20-26); the second end cap includes an axially extending portion including a step surface that is substantially perpendicular to an inner surface of the axially extending portion (fig. 20-26); the second axially extending portion extends opposite the first axially extending portion and substantially perpendicular to the radially extending portion (fig. 20-26); the second end cap includes a first axially extending portion and a second axially extending portion, the second axially extending portion extending opposite the first axially extending portion and substantially perpendicular to the radially extending lip and thus would be perpendicular to the radially extending seal 
	Claim 5-8, 14-16, Roll further teaches the second seal is at least partially disposed within the first opening (fig. 1-8); the second seal includes a first radially extending surface and a second radially extending surface opposite the first radially extending surface, the surfaces being parallel and the first radially extending surface faces away from the stepped ledge (fig. 1b); the second end cap includes a second axially extending portion extending opposite the first axially extending portion and substantially perpendicular to the radially extending portion (fig. 1b); the first seal (40) having a rectangular shaped cross section, therefore the upper and lower surface thereof are considered the recited first and second radially extending surfaces and they are parallel (fig. 1b); and the second end cap includes an axially extending portion (38) including a step surface (60) that is substantially perpendicular to an inner surface of the axially extending portion (fig. 1b).
Claims 3, 9 and 17, Roll further teaches the first radially extending surface defines the third inner diameter (claim 9) and the first radially extending surface defines the first outer diameter (claim 17). The recitation of diameters expanding is a recitation of intended use and does not provide any further structural limitations to the apparatus. The seal of Roll are made of a flexible material as would be readily understood by one of ordinary skill in the art and would therefore be able to flex and thus expand when flexed.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778